UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported): July 29, 2016 Value Line, Inc. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 0-11306 (Commission File Number) 13-3139843 (I.R.S. Employer Identification No.) 485 Lexington Avenue New York, New York (Address of principal executive offices) (Zip Code) (212) 907-1500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On July 29, 2016, Value Line, Inc. (“Value Line”) closed the sale of its 85,000 sq ft distribution, fulfillment and warehouse operating facility located at 125 East Union Avenue, East Rutherford, NJ and expects to report an increment to net profits after tax for the first quarter of fiscal 2017 of approximately $5.39 million. The distribution, fulfillment and warehouse operations were recently relocated to an alternative 24,000 sq ft leased facility. The Agreement for the sale will be attached as an exhibit to the Company’s interim report on Form 10-Q for its first fiscal quarter ending July 31, 2016. Item 8.01.Other Events. On July 29, 2016 the Company issued a press release which is attached as Exhibit 99.1 and is incorporated into this Form 8-K by reference. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press release dated July 29, 2016 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. VALUE LINE, INC. (Registrant) By: /s/
